DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 84-103, species RBD and lung disease, in the reply filed on July 1, 2022 is acknowledged.  Claims 84-88 and 95-103 are under examination.  Claims 89-94 and 104-106 are withdrawn from consideration being directed to non-elected subject matter.

Claims Summary
	Claim 84 and its various dependent embodiments are directed to a pharmaceutical composition comprising:
A nucleic acid (e.g., mRNA, claim 95) encoding a viral peptide or polypeptide derived from SARS-CoV-2, which is an immunogenic fragment of the spike (S) protein.  The immunogenic fragment is the receptor binding domain (RBD) (claims 85 and 86, elected species), wherein the RBD comprises SEQ ID NO: 8, 10, 12 or 14 (claim 87), encoded by SEQ ID NO: 9, 11, 13 or 15, or a transcribed RNA sequence thereof (claim 88).  The immunogenic fragment of the S protein comprises one or more amino acid substitutions (e.g., N501T) that increase binding affinity of the S protein to the receptor in a host cell (claim 96); and,
At least one lipid that forms lipid nanoparticles encapsulating the nucleic acid.
The nucleic acid further comprises a 5’-UTR comprising the DNA sequence of SEQ ID NO: 46, 48, or 50, or the RNA sequence of SEQ ID NO: 47, 49 or 51 (claim 98).  The nucleic acid further comprises a 3’-UTR comprising the DNA sequence of SEQ ID NO: 52, 54 or 56, or the RNA sequence of SEQ ID NO: 53, 55 or 57 (claim 99).
The nucleic acid encodes a fusion protein comprising:
the viral peptide or polypeptide fused to a peptide or polypeptide selected from an Fc region of human immunoglobulin
a signal peptide, and
a peptide facilitating multimerization of the fusion protein (claim 100).
In another embodiment, the nucleic acid encoding a fusion protein comprising the RBD of the S protein fused to a signal peptide, wherein the signal peptide comprises SEQ ID NO: 36 or 38, encoded by SEQ ID NO: 37, 39 or a transcribed RNA sequence thereof.
	Also claimed is a method for managing, preventing or treating an infectious disease (e.g., lung infection (claim 103)) caused by a coronavirus in a subject in need thereof, comprising administering a therapeutically effective amount of the pharmaceutical composition (claim 102).

Claim Objections
Claim 96 is objected to because of the following informalities:
In line 2, “comprising” should be “comprises”.  
In line 3, “to receptor” should be “to a receptor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 96 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 96 recites, “wherein the amino acid substitution is N501T” in the context of an immunogenic fragment of the S protein of SARS-CoV-2.  A reference sequence is required in order to locate amino acid position 501 in the fragment.  Without a reference sequence, the metes and bounds of the claim cannot be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 96 and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
In this case, the factors present in the claim are a partial structure: one or more amino acid substitutions in an immunogenic fragment of the S protein of SARS-CoV-2.  However, the immunogenic fragment is generic and is not specific as to its location in the S protein, thus it reads on any immunogenic fragment within the S protein.  Also provided in the claims is a function: capable of increasing binding affinity of the S protein to a receptor in a host cell.  The receptor is not named.  Taken together, the claims encompass a genus of immunogenic fragments anywhere within the S protein, having one or more substitutions, wherein the effect is an increase in binding affinity of the S protein to an unnamed receptor in a host cell.  Applicant has provided one substitution, N501T.  There do not appear to be any other substitutions provided for, or any guidance that would put one in possession of the genus claimed.  Without a structure/function nexus of where to substitute, with what amino acids to substitute, and what receptor on the host cell is being targeted, one would not know where to make the substitutions and reasonably expect the claimed effect.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84-87, 95, and 100-103 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340725 A1, “Ciaramella”) in view of Wu et al. (Nature, March 12, 2020, published online 2/3/2020, 579:265-269, plus extended data on methods and figure 1-9, “Wu”), evidenced by GenBank Accession No. MN908947 (Wuhan Seafood Market Pneumonia Virus Isolate Wuhan-Hu-1, complete genome, January 12, 2020, cited in the IDS filed 5/9/2022) and GenBank Accession No. QHD43416 (Surface Glycoprotein of SARS Coronavirus 2, March 18, 2020).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Ciaramella discloses a pharmaceutical composition (see paragraph [0164]) comprising a polynucleotide, such as mRNA, having an open reading frame encoding at least one beta coronavirus antigenic polypeptide, such as an immunogenic fragment of the S protein (see paragraph [0044]) formulated/encapsulated in a lipid nanoparticle (see paragraphs [0085], [0086] and [0138]) (claims 84 and 95).  The encoded antigenic polypeptide is fused to a signal peptide (see paragraph [0082]) (claim 100).  Methods of treatment and prevention of infection-related disease by administering the compositions are contemplated, such as to the lungs (see paragraph [0092] (vaccines), and paragraphs [0680] and [0697]) (claims 102 and 103).  
Ciaramella suggests the use of any beta coronavirus, but SARS-CoV-2 was not known at that time.  However, it would have been obvious to have applied Ciaramella’s teachings to SARS-CoV-2, as taught by Wu, given the outbreak of the emerging severe respiratory disease virus (see Wu, abstract) (claim 84).  Wu discloses the RBD, amino acids 319-541, of the S protein.  The sequence of the S protein is found in the complete sequence of SARS-CoV-2, which is disclosed in GenBank Accession No. MN908947 (see Wu, page 2 of the extended data methods section, left column, last sentence).  GenBank Accession No. QHD43416 discloses the S protein sequence contained in Accession No. MN908947, which includes the RBD, a 100% match for Applicant’s SEQ ID NO: 8.  It would have been obvious to have chosen the RBD as the immunogenic fragment of the S protein in Ciaramella’s construct, given its role in infection of cells (see Wu, end of page 267, and Ciaramella, paragraph [0227]), with a reasonable expectation of success (claims 85-87).  Additionally, it would have been obvious to have used the natural signal sequence of the S protein, as disclosed in GenBank Accession No. MN908947 (which is a 100% match for SEQ ID NO: 36) (claim 101), as the signal sequence that Ciaramella suggests in the construct (see paragraph [0317]), with a reasonable expectation of success.  Therefore, the claimed embodiments would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 98 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340725 A1, “Ciaramella”) in view of Wu et al. (Nature, March 12, 2020, published online 2/3/2020, 579:265-269, plus extended data on methods and figures 1-9, “Wu”), evidenced by GenBank Accession No. MN908947 (Wuhan Seafood Market Pneumonia Virus Isolate Wuhan-Hu-1, complete genome, January 12, 2020, cited in the IDS filed 5/9/2022) and GenBank Accession No. QHD43416 (Surface Glycoprotein of SARS Coronavirus 2, March 18, 2020), as applied to claim 84 above, and further in view of Huang et al. (US Patent 10,881,730 B2, “Huang”).
Ciaramella discloses the presence of a 5’-UTR and a 3’-UTR in the mRNA molecule (see paragraph [0347]), but does not specify the sequences set forth in instant claims 98 and 99.  However, it would have been obvious to have used any known, suitable 5’ or 3’ UTR with a reasonable expectation of success, since such sequences are regulatory elements for mRNA.  Huang discloses pharmaceutical mRNA sequences having 5’-UTR and a 3’-UTR sequences such as SEQ ID NO: 180 (a 100% match for instant SEQ ID NO: 46), and SEQ ID NO: 22 (a 100% match for instant SEQ ID NO: 52).  Therefore, the claimed embodiments would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
SEQ ID NO: 9, 11, 13 and 15 are free of the prior art of record.  Thus, claim 88 is objected to for being dependent on a rejected claim, but would otherwise be allowable if rewritten in independent form.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648